Case 8:20-cv-02972-CEH-TGW Document 1 Filed 12/14/20 Page 1 of 23 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


 BEI JING HAN TONG SAN KUN KE JI
 YOU XIAN GONG SI (a/k/a HemaTone
 Beijing Science Technology Ltd.), a                CASE NUMBER: 8:20­cv­2972
 Chinese corporation,

            Plaintiff,

 v.

 ATLANTIC MEDICAL PRODUCTS,
 LLC (d/b/a Scar Heal), a Florida limited
 liability company,

            Defendant.
                                              /

                                        COMPLAINT

       Plaintiff BEI JING HAN TONG SAN KUN KE JI YOU XIAN GONG SI, also known as

HEMATONE BEIJING SCIENCE TECHNOLOGY LTD. (“HemaTone” or “Plaintiff”), by and

through its attorneys, files this Complaint against Defendant ATLANTIC MEDICAL

PRODUCTS, LLC, doing business as Scar Heal (“Defendant” or “Scar Heal”), alleging as follows:

                                            PARTIES

       1.      Plaintiff Bei Jing Han Tong San Kun Ke Ji You Xian Gong Si is a Chinese

corporation with its headquarters in Beijing, China. Plaintiff is known as HemaTone Beijing

Science Technology, Ltd., (“HemaTone”) which is the English equivalent of, and alias for, Bei

Jing Han Tong San Kun Ke Ji You Xian Gong Si.

       2.      Defendant Atlantic Medical Products, LLC is a Florida limited liability company

with a business address at 1402 W. Swann Avenue, Tampa, Florida 33606.
Case 8:20-cv-02972-CEH-TGW Document 1 Filed 12/14/20 Page 2 of 23 PageID 2




       3.      Defendant, doing business as Scar Heal, is formerly known as Scar Heal Limited

Liability Company and Scar Heal Corporation, all of the foregoing were, or are, organized under

the laws of Florida.


                                   JURISDICTION AND VENUE

       4.      This court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1367 in that

the claims herein involve federal questions and arise under Acts of Congress, for which this Court

has original jurisdiction, and the additional claims herein are so related to the claims in the action

such that they form part of the case or controversy under Article III of the United States

Constitution rendering supplemental jurisdiction likewise proper over such claims for breach of

contract and unfair competition under state law, and are joined with substantial and related claims

brought under federal laws.

       5.      This court has subject matter jurisdiction under 28 U.S.C. § 1332 in that the amount

in controversy exceeds the sum of $75,000, exclusive of interest and costs, and is between citizens

of a State and a foreign nation.

       6.      Venue is proper in this district under 28 U.S.C. §§ 1391(a)-(b) because Defendant

Scar Heal maintains its principal place of business in this District, and further because Defendant

Scar Heal directs activities and consummates transactions within this forum and by selling

products, marketing and targeting consumers in this district, and having its allegedly infringing

products manufactured and packaged in this district; the contract at issue involves manufacturing

activity in this district such that Defendant has not only purposefully availed itself of this district,

but has done so in a continuous and systematic fashion such that it has invoked the benefits and

protections of the laws of this forum.




                                                  -2-
Case 8:20-cv-02972-CEH-TGW Document 1 Filed 12/14/20 Page 3 of 23 PageID 3




                                   PROCEDURAL HISTORY

          7.    On August 12, 2020, Plaintiff brought similar claims of trademark infringement

and unfair competition in the matter Bei Jing Han Tong San Kun Ke Ji You Xian Gong Si v. Atlantic

Medical Products, LLC, and Trademark Cosmetics, Inc. pending before the Central District of

California, Eastern Division in Case No. 5:20-cv-01625 (the “California District Court Action”).

Attached as Exhibit 1 is a true and correct copy of the Complaint in the California District Court

Action.

          8.    On November 16, 2020, Plaintiff voluntarily dismissed Scar Heal from the

California District Court Action pursuant to Fed. R. Civ. Pro 41(a)(1)(A)(ii). Plaintiff and Scar

Heal stipulated the dismissal was without prejudice to Plaintiff’s right to assert its claims against

Scar Heal in the Middle District of Florida. Although Scar Heal was dismissed, Plaintiff has

continued to pursue its claims in the California District Court Action against Trademark

Cosmetics, Inc., Scar Heal’s manufacturer (hereinafter “TCI”).


                                  FACTUAL BACKGROUND

A.        HemaTone’s Business

          9.    HemaTone is an international marketer and distributor of medical devices and

cosmetic consumer products, including but not limited to molecular diagnostic probes, breathable

bandages, skin care lotions, and scar removal gels, among other products.             HemaTone is

headquartered in Beijing, China and is owned and operated by its founder, Mr. Fujun Yu.

          10.   As part of its business, HemaTone regularly advises and collaborates with foreign

companies seeking to market their products to a growing Chinese consumer base.

          11.   HemaTone has established a reputation for goodwill in China associated with its

products and branding.

                                                 -3-
Case 8:20-cv-02972-CEH-TGW Document 1 Filed 12/14/20 Page 4 of 23 PageID 4




       12.     As part of its marketing and branding, HemaTone has secured several trademark

registrations in China, including but not limited to the mark shown below:



                                                丝芙康




       13.     Plaintiff’s mark is pronounced, “Si Fu Kang” and is registered in China pursuant to

the following details:

Mark                     China Trademark
                                                     Class               Application Date
                         Registration No.
        丝芙康              12508725                    5                   2013-04-28
          丝芙康
                         38353495                    35                  2019-05-22
             丝芙康
                         38351749                    44                  2019-05-22
             丝芙康
                         37349026                    10                  2019-04-08
             丝芙康
                         36411898                    5                   2019-02-20
             丝芙康
                         36403758                    3                   2019-02-20



       14.     Attached as Exhibit 2 are true and correct printouts of the Si Fu Kang Mark Chinese

Registration Certificates.

       15.     HemaTone also has pending trademark applications in the United States for the Si

Fu Kang Mark, as shown below:

Mark                     U.S. Trademark
                                                 Class                   Application Date
                         Application No.
丝芙康                      90050410                3                       July 13, 2020
丝芙康
                         90050433                5                       July 13, 2020
丝芙康                      90050465                5                       July 13, 2020
丝芙康                      90050492                10                      July 13, 2020
                                               -4-
Case 8:20-cv-02972-CEH-TGW Document 1 Filed 12/14/20 Page 5 of 23 PageID 5




       16.     Attached as Exhibit 3 are true and correct print-outs of the United States Patent

and Trademark Office online records showing the Si Fu Kang Mark as applied for by Plaintiff in

the U.S.

       17.     In addition to its registered and applied-for rights, HemaTone also has established

enforceable U.S. and state common law trademark rights to the Si Fu Kang Mark by virtue of use

of the Si Fu Kang Mark.

       18.     HemaTone uses its Si Fu Kang Mark in connection with a wide variety of products,

including but not limited to the products at issue in this case: gels and creams intended for use in

the healing of scars. Representative examples of HemaTone’s Si Fu Kang Mark on its gel and

cream products (front and back) are reproduced below (see Si Fu Kang Mark 丝芙康 front and

center).

                    Front                                              Back




       19.     HemaTone’s Chinese trademark registrations, U.S. applications and common law

rights are in full force and effect, entitling HemaTone to trademark protection.

       20.     HemaTone’s rights in and to the Si Fu Kang Mark pre-date Scar Heal’s use of the

Si Fu Kang Mark, as explained more fully below.
                                                -5-
Case 8:20-cv-02972-CEH-TGW Document 1 Filed 12/14/20 Page 6 of 23 PageID 6




       21.     HemaTone therefore has priority of trademark rights in the Si Fu Kang Marks.

B.     Distribution Agreement

       22.     In or around early 2011, HemaTone entered into discussions with Scar Heal

concerning a potential distribution of certain scar healing gels and creams in China, where

HemaTone has a physical presence.

       23.     In or around May 2011, Scar Heal exported several thousand units of Scar Heal

products to HemaTone for distribution in China. Due to the popularity of these products,

HemaTone continued to import Scar Heal products for re-sale in China over the next two (2) years.

       24.     On or about June 1, 2013, HemaTone and Scar Heal entered into a formal

distribution agreement (the “Distribution Agreement”) wherein Scar Heal appointed HemaTone

as the exclusive distributor in China of certain scar healing gel/cream products. A true and correct

copy of the Distribution Agreement is attached hereto as Exhibit 4.

       25.     Scar Heal needed HemaTone to facilitate distribution in China consistent with local

regulations.

       26.     Scar Heal also needed HemaTone’s Si Fu Kang Mark affixed to the products

imported into China in order to comply with China’s regulations.

       27.     Pursuant to the Distribution Agreement:

               (a)     Scar Heal granted HemaTone an exclusive license to import, sell and

distribute Scar Heal products in China and to use Scar Heal’s trademarked product names—Scar

Fx Silicone Sheeting, Scar Esthetique, Scar Crème, RejuvaSil Scar Gel, Rejuvaskin Skin Serum,

and Rejuvaskin Eye Crème—in connection with the sale and distribution of said products.

[Distribution Agreement, § 2(a)-(b).]




                                                -6-
Case 8:20-cv-02972-CEH-TGW Document 1 Filed 12/14/20 Page 7 of 23 PageID 7




               (b)    The initial term of the Distribution Agreement was three (3) years; however,

in the event HemaTone purchased a specific “minimum amount of Products,” the Distribution

Agreement could automatically renew for another year. [Distribution Agreement, § 2.]

               (c)    HemaTone was permitted, at its own discretion and expense, to authorize

sublicensees to sale and distribute Scar Heal products in China. [Distribution Agreement, §§ 2-3.]

               (d)    For the initial three (3) year term, HemaTone committed to importing

$200,000 worth of Scar Heal products between June 2013 and December 2013, $400,000 worth

of Scar Heal products between January 2014 and December 2014, and $800,000 worth of Scar

Heal products between January 2015 and December 2015. [Distribution Agreement, § 3.]

               (e)    HemaTone agreed to obtain, at its own cost and expense, any governmental

approvals necessary to effectuate the Distribution Agreement and to enable sales of Scar Heal

products in China. HemaTone was further responsible for obtaining appropriate licenses or

permits required to import Scar Heal products into China. Scar Heal had exclusive rights to all

such licenses and permits in the event the Distribution Agreement was terminated. [Distribution

Agreement, §§ 3-4.]

               (f)    Scar Heal agreed to “sell or make available to [HemaTone] . . . so much of

the Products as required by [HemaTone] during term hereof.” [Distribution Agreement, § 4.]

               (g)    Scar Heal agreed to produce products with “custom packaging” as agreed

upon by HemaTone. This custom packaging could include “[HemaTone’s] trademark and the

translation of the information found on the current product.” [Distribution Agreement, § 4.]

               (h)    The custom packaging included the Si Fu Kang Mark, front and center, as

shown in Paragraph 18 above.




                                               -7-
Case 8:20-cv-02972-CEH-TGW Document 1 Filed 12/14/20 Page 8 of 23 PageID 8




              (i)     HemaTone agreed to pay Scar Heal for its products in accordance with

“current prices set by [Scar Heal]” at such time as the Products are ordered.” [Distribution

Agreement, § 5.]

              (j)     Scar Heal was entitled to terminate the Distribution Agreement by giving

written notice only upon (1) HemaTone’s “material failure” to perform its obligations under the

contract, and (2) HemaTone’s failure to cure said breach within sixty (60) days of Scar Heal’s

written notice. [Distribution Agreement, § 10.]

              (k)     Accordingly, the Scar Heal gels and creams at issue were manufactured and

packaged in Riverside, California by TCI under the direction of Scar Heal.

              (l)     HemaTone’s Si Fu Kang Mark was affixed to the product packaging in the

manufacturing process by a manufacturing company, TCI, and Scar Heal and then shipped from

Riverside, California by TCI and Scar Heal pursuant to the terms of the Distribution Agreement.

C.     Sales Under the Distribution Agreement

       28.    Between 2013 and 2017, HemaTone and Scar Heal operated under the Distribution

Agreement without incident. Mr. Yu, on behalf of HemaTone, would submit purchase orders to

Scar Heal’s international sales manager, Chase Connor, and general manager, Darwin Salls. Mr.

Salls or Mr. Connor would then issue confirming invoices to HemaTone containing the agreed-

upon pricing and shipping information.

       29.    Scar Heal’s most popular products in China were RejuvaSil Silicone Scar Gel and

Scar Fx Silicone Sheeting. Although HemaTone was authorized under the Distribution Agreement

to sell other Scar Heal products, including Scar Esthetique, Scar Crème, Rejuvaskin Skin Serum,

and Rejuvaskin Eye Crème, the vast majority of HemaTone’s orders from Scar Heal were for

RejuvaSil Silicone Scar Gel and Scar Fx Silicone Sheeting.


                                              -8-
Case 8:20-cv-02972-CEH-TGW Document 1 Filed 12/14/20 Page 9 of 23 PageID 9




       30.     Following HemaTone’s placement of an order, Scar Heal would communicate

HemaTone’s order to its California-based manufacturer, TCI. In turn, TCI would manufacture the

requested products, affix HemaTone’s Si Fu Kang Mark to the Scar Heal product packaging, and

would then release the goods into the stream of commerce so they could then be exported to China.

       31.     Between May 2011 and December 2018, HemaTone imported 493,409 units of

Scar Heal products into China, from which Scar Heal generated over $1.6M in revenues.

       32.     In July 2018, however, Scar Heal unilaterally terminated HemaTone’s

authorization to sell Scar Fx Silicone Sheeting in China.

       33.     Less a year and a half later, in September 2019, Scar Heal terminated HemaTone’s

authorization to sell RejuvaSil Silicone Scar Gel.

       34.     However, Scar Heal and TCI continue to manufacture product and affix an

unauthorized mark – the Si Fu Kang Mark, on product, without the consent of HemaTone.

D.     China Food and Drug Administration Product Registrations

       35.     Scar Heal’s blatant attempt to capitalize off the efforts of HemaTone does not stop

there: Scar Heal took advantage of the regulatory hurdles HemaTone overcame to allow for Scar

Heal’s products to be sold in China and continues to do so without compensation to HemaTone.

       36.     Specifically, to sell medical devices or cosmetics in China, companies must first

register their products with a state regulatory agency, the National Medical Products

Administration (“NMPA”), formerly known as the China Food and Drug Administration

(“CFDA”).

       37.     On several occasions between 2011 and 2017, Scar Heal appointed HemaTone as

its “legal agent” for purposes of obtaining CFDA regulatory approval to sell Scar Heal products in

China. HemaTone worked diligently to obtain the necessary approvals from the CFDA, including


                                                -9-
Case 8:20-cv-02972-CEH-TGW Document 1 Filed 12/14/20 Page 10 of 23 PageID 10




paying for laboratory testing of Scar Heal’s products, translating Scar Heal’s product information

and inserts, and submitting CFDA product registration applications and associated materials.

       38.     All told, HemaTone incurred more than $250,000 in fees and costs associated with

registering Scar Heal’s products with the CFDA.

       39.     On or about January 18, 2013, HemaTone received a registration certificate from

the CFDA authorizing the sale of Scar Heal’s Scar Fx Silicone Sheeting in China—which also

bore the Si Fu Kang Mark.

       40.     With the CFDA regulatory certificates in place, and with the Si Fu Kang Mark on

products purporting to comply with local requirements, Scar Heal cut HemaTone out of the

equation yet continues to sell product in China for its commercial gain.

       41.     Scar Heal is making unauthorized use of the Si Fu Kang Mark, infringing the

trademark in total disregard for HemaTone’s rights, and is using the CFDA approval HemaTone

secured.

       42.     Scar Heal’s acts constitute infringement, breach of contract, and unfair competition.

       43.     Likewise, TCI manufactures and affixes the Si Fu Kang Mark on the products in

question, without authorization or consent of HemaTone in concert with Scar Heal contributing to

the infringement by Scar Heal, and the unfair competition associated therewith resulting in

contributory infringement and unfair competition.

E.     Scar Heal Collects Payment, but Refuses to Fulfill Order

       44.     As he had done several times before, on or about December 18, 2018, Mr. Yu, on

behalf of HemaTone, ordered 10,000 units of 15mL RejuvaSil Silicone Scar Gel from Scar Heal

(with the Si Fu Kang Mark on it) to distribute in China. A true and correct copy of HemaTone’s

purchase order is attached hereto as Exhibit 5.


                                                  -10-
Case 8:20-cv-02972-CEH-TGW Document 1 Filed 12/14/20 Page 11 of 23 PageID 11




        45.    Shortly thereafter, Scar Heal confirmed the order and informed HemaTone that

50% of the purchase price ($29,050) was due immediately, and the balance would be due at a later

date.

        46.    On or about December 27, 2018, Scar Heal provided HemaTone with a confirming

invoice, which included a February 28, 2019 shipment date for the goods. A true and correct copy

of Invoice 0044306 is attached hereto as Exhibit 6.

        47.    On or about December 28, 2018, HemaTone paid the initial deposit in the amount

of $29,050 to Scar Heal.

        48.    Less than a week later, on January 2, 2019, Scar Heal confirmed receipt of the

payment and stated it would “begin production at the earliest and inform [HemaTone] of any

updates.”

        49.    Despite the February 2019 shipment date listed in the invoice, no RejuvaSil

Silicone Scar Gel units were shipped to HemaTone.

        50.    Beginning in March 2019, Mr. Yu repeatedly contacted Scar Heal for an update on

the status of HemaTone’s order. Scar Heal’s representatives, however, ignored Mr. Yu and refused

to answer his telephone calls or respond to his email correspondences.

        51.    On or about July 29, 2019, over seven (7) months after HemaTone placed its initial

order, Mr. Yu formally requested a refund of the $29,050 deposit paid to Scar Heal. Once again,

however, Scar Heal’s representatives refused to respond to Mr. Yu’s request.

        52.    To date, HemaTone has not received the 10,000 units of 15mL RejuvaSil Silicone

Scar Gel that it ordered or a refund of its $29,050 deposit.




                                                -11-
Case 8:20-cv-02972-CEH-TGW Document 1 Filed 12/14/20 Page 12 of 23 PageID 12




F.     Scar Heal Unilaterally Terminates and Breaches the Agreement and Engages in
       Trademark Infringement

       53.     In or around April 2019, unbeknownst to HemaTone, Scar Heal appointed another

Chinese company known as Beijing Zheng De Tang Yi Liao Qi Xie You Xian Ze Ren Gong Si

(“ZDT”) as its “legal agent” and exclusive distributor of RejuvaSil Scar Gel products in China,

unilaterally terminating and breaching the Agreement.

       54.     Scar Heal began selling its RejuvaSil Scar Gel products to ZDT while still affixing

HemaTone’s Si Fu Kang Mark to the products without authorization, for marketing and

distribution in China.

       55.     Without sending the paid-for order described above, on or about September 6, 2019,

Scar Heal sent a Notice of Termination for RejuvaSil Scar Gel (the “Notice of Termination”) to

HemaTone.

       56.     The Notice of Termination advised HemaTone that its rights associated with

RejuvaSil Scar Gel had been terminated, including but not limited to “distribution rights, agency

representation, market authority and product registration.” A true and correct copy of the Notice

of Termination is attached hereto as Exhibit 7.

       57.     The Notice of Termination was sent by Mr. Connor, on behalf of Scar Heal, to Mr.

Yu via email on September 6, 2019. The Notice of Termination, however, was backdated to April

3, 2019. A true and correct copy of the September 6, 2019 email is attached hereto as Exhibit 8.

       58.     HemaTone is informed and believes the Notice of Termination was intentionally

backdated to April 2019 to conform with Chinese regulations that require several month’s advance

notice before a new local agent is appointed. Put differently, Scar Heal was setting the stage to

appoint another Chinese company, ZDT, as its exclusive distributor of RejuvaSil Scar Gel products

in China without HemaTone’s knowledge and in breach of the Distribution Agreement.

                                              -12-
Case 8:20-cv-02972-CEH-TGW Document 1 Filed 12/14/20 Page 13 of 23 PageID 13




       59.    Scar Heal still has not ceased use of the Si Fu Kang Mark on the product packaging

it now distributes through ZDT.

       60.    TCI likewise has not ceased affixing the unauthorized and infringing Si Fu Kang

Mark on product.

       61.    Scar Heal, with actual knowledge of HemaTone’s intellectual property rights,

continues to affix the Si Fu Kang Mark to the packaging of its RejuvaSil Scar Gel. Upon shipment

to China, ZDT promotes and advertises the sale of RejuvaSil Scar Gel containing HemaTone’s Si

Fu Kang Mark.

G.     Scar Heal Tries to Register HemaTone’s Si Fu Kang Mark

       62.    In a further attempt to trade off of HemaTone’s rights in calculated fashion, on

February 1, 2019, shortly after HemaTone ordered product, and just as Scar Heal avoided shipping

them to HemaTone, Scar Heal filed an application to register the Si Fu Kang Mark – knowing full

well that HemaTone is the owner of this mark.

       63.    The application was filed with the United States Patent and Trademark Office

(“USPTO”) under U.S. Application Serial Number 88286156 by Atlantic Medical Products LLC

dba Scar Heal for the identical Si Fu Kang Mark – shown below:




       64.    Tellingly, Scar Heal submitted a sample specimen of use – using the very same

products made for HemaTone in Riverside and distributed by HemaTone in China. Attached as

Exhibit 9 is a true and correct copy of the specimen submitted by Scar Heal to the USPTO for

Application Serial Number 88286156.




                                                -13-
Case 8:20-cv-02972-CEH-TGW Document 1 Filed 12/14/20 Page 14 of 23 PageID 14




       65.    This application was abandoned shortly thereafter. However, Scar Heal tried its

hand again, now filing for a mark containing the word REJUVASKIN plus the Si Fu Kang Mark,

as shown below:




       66.    This application was filed with the USPTO under U.S. Application Serial Number

88619813 on September 17, 2019 (the “Pending Application”) – just as the dispute with

HemaTone was arising.

       67.    Again, Scar Heal submitted to the USPTO a sample specimen to support the

application. The specimen was again an example of HemaTone’s Si Fu Kang Mark on product,

submitted without HemaTone’s consent and without authorization. See Exhibit 10 attached and

the image of the specimen in the page below.

       68.    In the Pending Application, Scar Heal claims no other individual or entity has the

right to use the mark – in blatant disregard for the truth. See Exhibit 11 attached, containing a

declaration made upon filing the Pending Application. This material misrepresentation is made to

the USPTO in an effort to secure a registration. Accordingly, the Pending Application should be

abandoned for fraud on the USPTO.

       69.    Moreover, the Pending Application should likewise be rejected based on fraud on

the USPTO as Scar Heal has tried to pass off the samples of use as originating from Scar Heal in

blatant disregard for HemaTone’s trademark rights.

       70.    Notably, the USPTO rejected the specimens and Scar Heal has submitted additional

specimens. Likewise, the substitute specimens bear HemaTone’s Si Fu Kang Mark and were

submitted without HemaTone’s consent.


                                               -14-
Case 8:20-cv-02972-CEH-TGW Document 1 Filed 12/14/20 Page 15 of 23 PageID 15




     A Comparison of Rejuvasil Scar Gel Marketed by HemaTone Under Distribution
                         Agreement and Scar Gel Currently
                  Front                                    Back
        HemaTone          Scar Heal               HemaTone         Scar Heal




                                Specimens of Use
                USPTO App No. 88619813 (pending, filed on 9/17/2019)




       71.   Scar Heal’s Rejuvasil Scar Gel necessarily competes with HemaTone’s skin care

products.



                                          -15-
Case 8:20-cv-02972-CEH-TGW Document 1 Filed 12/14/20 Page 16 of 23 PageID 16




        72.     Scar Heal’s unauthorized use and application for registration of the Si Fu Kang

Mark for highly similar goods is likely to cause confusion with HemaTone’s products, or to cause

mistake, or to deceive as to the affiliation, connection, or association of Scar Heal with HemaTone,

or as to the origin, sponsorship, or approval of Scar Heal’s goods, services, or commercial activities

by HemaTone.

        73.     In addition to a likelihood of confusion in the marketplace, Scar Heal’s

infringement is impeding HemaTone’s ability to protect and extend its rights in natural zones of

expansion, causing HemaTone harm.

        74.     Scar Heal’s and TCI’s unauthorized use of HemaTone’s Si Fu Kang Mark

constitutes trademark infringement, likely to cause confusion with HemaTone’s products, or to

cause mistake, or to deceive as to the affiliation, connection, or association of Scar Heal with

HemaTone, or as to the authentic nature of the products sold thereunder.

        75.     Such unauthorized use of HemaTone’s marks is causing harm to HemaTone.

        76.     Scar Heal’s continued use of Si Fu Kang Mark has caused and will continue to harm

HemaTone.

        77.     Scar Heal’s filing of and attempt to register the Si Fu Kang Mark is an attempt to

erode HemaTone’s existing, protectable rights and commit fraud on the USPTO as well as the

consuming public.

        78.     Accordingly, HemaTone has suffered and will continue to suffer harm if Scar Heal

is permitted to continue its infringing activities.

                                              COUNT I

                    (Federal Trademark Infringement (15 U.S.C. § 1114(1))

        79.     HemaTone incorporates by reference Paragraphs 1 to 78 above as if set forth in full.


                                                  -16-
Case 8:20-cv-02972-CEH-TGW Document 1 Filed 12/14/20 Page 17 of 23 PageID 17




       80.     HemaTone has valid and protectable rights in the Si Fu Kang Mark. The Si Fu Kang

Mark identifies HemaTone as the source of its skin care products. The Si Fu Kang Mark is

inherently distinctive, and, through HemaTone’s long use, has come to be associated solely with

HemaTone as the source of the products on which it is used prior to the actions of Scar Heal

complained of herein.

       81.     Scar Heal uses HemaTone’s Si Fu Kang Mark, or confusingly similar marks, in

connection with the sale, offering or sale, and advertising of identical, competing services,

specifically skin care products.

       82.     Scar Heal infringes upon HemaTone’s Si Fu Kang Mark because it uses the Si Fu

Kang Mark or confusingly similar marks consisting of or including the Chinese word “Si Fu Kang”

and/or derivatives thereof, in commerce without HemaTone’s consent.

       83.     Scar Heal’s use of HemaTone’s Si Fu Kang Mark, or confusingly similar marks, is

likely to create confusion, cause mistake, or deceive.

       84.     Scar Heal acted intentionally and with actual knowledge that, or with reckless

disregard as to whether, its conduct infringes upon HemaTone’s rights.

       85.     Scar Heal’s use of the infringing marks is willful as it adopted the Si Fu Kang Mark

with notice and actual knowledge of HemaTone’s Si Fu Kang Mark.

       86.     As a direct and proximate result of the foregoing actions, Scar Heal is being unjustly

enriched and HemaTone is being injured and damaged.

       87.     Unless enjoined by this Court, Scar Heal will continue to engage in the aforesaid

acts of trademark infringement, thereby causing HemaTone irreparable injury for which it has no

adequate remedy at law.




                                               -17-
Case 8:20-cv-02972-CEH-TGW Document 1 Filed 12/14/20 Page 18 of 23 PageID 18




       88.     Scar Heal’s intentional actions render this an exceptional case, further entitling

HemaTone to recovery of its attorney’s fees and costs of suit as detailed in 15 U.S.C. § 1117.

                                           COUNT II

                                      (Breach of Contract)

       89.     HemaTone incorporates by reference Paragraphs 1 to 78 above as if set forth in full.

       90.     The Distribution Agreement is a valid and enforceable written contract between

HemaTone and Scar Heal.

       91.     HemaTone duly performed all material terms and conditions required to be

performed by it under the Distribution Agreement, including but not limited to promoting the sale

and distribution of Scar Heal’s products in China, complying with all applicable governmental

regulations and ordinances, and paying the applicable sales price for Scar Heal’s products.

       92.     Scar Heal breached the Distribution Agreement by, among other things, failing to

“sell or make available to [HemaTone] . . . so much of the Products as required by [HemaTone]

during term hereof.” Specifically, in or around December 2018, HemaTone placed an order for

10,000 units of 15mL RejuvaSil Silicone Scar Gel from Scar Heal.            Scar Heal confirmed

HemaTone’s order and represented the goods would be shipped to HemaTone in February 2019.

In turn, HemaTone paid an initial deposit in the amount of $29,050 to Scar Heal. Scar Heal,

however, failed to ship any RejuvaSil Silicone Scar Gel units to HemaTone pursuant to the

purchase order.

       93.     Scar Heal further breached the Distribution Agreement, by among other things,

appointing ZDT as its “legal agent” and exclusive distributor of RejuvaSil Scar Gel products in

China. Specifically, in or around April 2019, Scar Heal began selling its RejuvaSil Scar Gel




                                               -18-
Case 8:20-cv-02972-CEH-TGW Document 1 Filed 12/14/20 Page 19 of 23 PageID 19




products to ZDT while still affixing HemaTone’s Si Fu Kang Mark to the products without

authorization, for marketing and distribution in China.

       94.     Despite demand, Scar Heal has failed to cure its breaches of the Distribution

Agreement.

       95.     All conditions precedent to bringing this suit have been satisfied.

       96.     As a direct and proximate result of Scar Heal’s breaches of the Distribution

Agreement, HemaTone is entitled to compensatory, consequential, and other damages, including

without limitation attorneys’ fees and costs, with an exact amount to be shown at trial according

to proof.

                                             COUNT III

                     (Breach of Covenant of Good Faith and Fair Dealing)

       97.     HemaTone incorporates by reference Paragraphs 1 to 78 above as if set forth in full.

       98.     The Distribution Agreement is a valid and enforceable written contract between

HemaTone and Scar Heal.

       99.     The Distribution Agreement included an implied covenant of good faith and fair

dealing prohibiting the parties from taking any action that would unfairly interfere with the right

of the other party to receive the benefits of the contract.

       100.    HemaTone duly performed all material terms and conditions required to be

performed by it under the Distribution Agreement, including but not limited to promoting the sale

and distribution of Scar Heal’s products in China, complying with all applicable governmental

regulations and ordinances, and paying the applicable sales price for Scar Heal’s products.

       101.    Scar Heal unfairly interfered with HemaTone’s right to receive the benefits of the

contract by, among other things, failing to “sell or make available to [HemaTone] . . . so much of


                                                 -19-
Case 8:20-cv-02972-CEH-TGW Document 1 Filed 12/14/20 Page 20 of 23 PageID 20




the Products as required by [HemaTone] during term hereof.” Specifically, in or around December

2018, HemaTone placed an order for 10,000 units of 15mL RejuvaSil Silicone Scar Gel from Scar

Heal. Scar Heal confirmed HemaTone’s order and represented the goods would be shipped to

HemaTone in February 2019. In turn, HemaTone paid an initial deposit in the amount of $29,050

to Scar Heal. Scar Heal, however, failed to ship any RejuvaSil Silicone Scar Gel units to

HemaTone pursuant to the purchase order.

       102.    Scar Heal further unfairly interfered with HemaTone’s right to receive the benefits

of the contract by among other things, appointing ZDT as its “legal agent” and exclusive distributor

of RejuvaSil Scar Gel products in China. Specifically, in or around April 2019, Scar Heal began

selling its RejuvaSil Scar Gel products to ZDT while still affixing HemaTone’s Si Fu Kang Mark

to the products without authorization, for marketing and distribution in China.

       103.    Despite demand, Scar Heal has failed to cure its breaches.

       104.    As a direct and proximate result of Scar Heal’s breaches of the covenant of good

faith and fair dealing, HemaTone is entitled to compensatory, consequential, and other damages,

including without limitation attorneys’ fees and costs, with an exact amount to be shown at trial

according to proof.

                                           COUNT IV

                      (Unfair Competition and Unfair Business Practices)

       105.    HemaTone incorporates by reference Paragraphs 1 to 78 above as if set forth in full.

       106.    Defendant’s actions, as described above, including but not limited to trademark

infringement, constitute unlawful and unfair business practices as defined by Section 501.204,

Florida Statutes.




                                               -20-
Case 8:20-cv-02972-CEH-TGW Document 1 Filed 12/14/20 Page 21 of 23 PageID 21




       107.    HemaTone has suffered injury in fact and has lost money or property as a result of

Defendant’s unfair competition in the form of damage to its goodwill, lost sales, and other actual

damages.

       108.    The harm to HemaTone and to members of the general public outweighs the utility

of Defendant’s business practices.

       109.    Defendant’s unlawful, unfair, and fraudulent business practices, as described

above, present a continuing threat to members of the public in that they are likely to cause

confusion as to the source of Defendant’s products in that the general public is likely to believe

that Defendant’s products originate from, or are affiliated or associated with HemaTone, or are

otherwise sponsored or endorsed by HemaTone.

       110.    As a direct and proximate result of Defendant’s wrongful acts, Defendant obtained

unlawful profits to the detriment of HemaTone.

       111.    The above-mentioned acts were done in an intentional, willful, malicious, and

oppressive manner in conscious disregard for HemaTone’s rights.

       112.    Unless restrained, Defendant will continue the acts and conduct set forth in this

cause of action, to HemaTone’s great and irreparable injury, for which damages will not afford

adequate relief.

       113.    HemaTone is therefore entitled to an injunction prohibiting Defendant’s wrongful

acts. Defendant should further be required to restore to HemaTone any and all profits earned as a

result of its unlawful actions, or provide HemaTone with such other restitutionary relief as the

Court deems appropriate.




                                              -21-
Case 8:20-cv-02972-CEH-TGW Document 1 Filed 12/14/20 Page 22 of 23 PageID 22




           114.   Defendant committed the wrongful acts willfully, intending to gain business and a

share of the market by riding on HemaTone’s reputation and good will. Defendant’s conduct

justifies an award of exemplary damages.

                                      PRAYER FOR RELIEF

           WHEREFORE, Plaintiff prays the Court enter judgment against Defendant as follows:

           1.     For an award of actual damages according to proof, but in no event less than

$2,000,000;

           2.     For an accounting of Defendant’s profits;

           3.     For disgorgement of Defendant’s profits, but in no event less than $2,000,000;

           4.     For an award of treble Defendant’s profits or Plaintiff’s damages, whichever is

greater, but in no event less than $6,000,000;

           5.     For a judgment that Defendant’s infringement and unfair competition has been

willful;

           6.     For reasonable attorney’s fees and costs of suit, including under 15 U.S.C. § 1117;

           7.     For pre-judgment interest on all amounts claimed as permitted by law;

           8.     For an order enjoining Defendant from using in commerce the Si Fu Kang Mark,

and or creating, manufacturing, labeling and shipping into commerce skin care goods bearing said

Mark;

           9.     For an order impounding for destruction all marketing materials, and other articles

bearing the Si Fu Kang Mark;

           10.    For an order requiring Defendant to engage in corrective advertising to restore, to

the fullest extent possible, the value of the Si Fu Kang Mark.



                                                 -22-
Case 8:20-cv-02972-CEH-TGW Document 1 Filed 12/14/20 Page 23 of 23 PageID 23




       11.    And for such other, further, and different relief as the Court may deem proper under

the circumstances.


                                DEMAND FOR JURY TRIAL


       Plaintiff hereby demands a jury trial on all issues raised in the Complaint.



 Dated: December 14, 2020.                            SHUTTS & BOWEN LLP
                                                      Attorneys for Plaintiff
                                                      BEI JING HAN TONG SAN KUN KE JI YOU
                                                      XIAN GONG SI (a/k/a HemaTone Beijing
                                                      Science Technology Ltd.)
                                                      1100 CityPlace Tower
                                                      525 Okeechobee Boulevard
                                                      West Palm Beach, FL 33401
                                                      Telephone: (561) 835-8500
                                                      Facsimile: (561) 650-8530


                                                      By:   /s/ Joseph W. Bain
                                                            Joseph W. Bain
                                                            Florida Bar No. 860360
                                                            Trial Counsel




                                               -23-
